DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 22, 24, and 27-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barbagli et al. (20090076476).  
With respect to claim 21, Barbagli et al. teach of a computer implemented method comprising positioning the distal end portion of the instrument within the interior region of a kidney during a “mapping” procedure where the distal tip 211 of the instrument 209 is shown extending from the guide instrument 205 and in contact with a tissue surface 223 of the interior region of the kidney 225 [0099].  Barbagli et al. teach of moving the instrument along a trajectory normal to the tissue surface from an “already mapped” area 219 to an “unmapped” area 231 [0099].  Therefore, the reference teaches of receiving a model of the tissue region or the “already mapped” area  and steering a distal end of a catheter within a body to a first area of a tissue region [0101].  Barbagli et al. teach of obtaining image from the distal end of the catheter of the tissue region or generating a three-dimensional model of the tissue walls defending the cavity [0080], mapping the image of the tissue region to the model of tissue region or the process for mapping an area of the body tissue [0081], and displaying the image of the area of the tissue region on the model of the tissue region [0006].  Barbagli et al. therefore teach of a mapping process where a region of tissue is mapped on an image model created by the computer where a command is given to direct the distal tip of the catheter to scan/touch/palpate the surface of the defined region of be mapped and further direction visualization through the imaging modality integrated with the robotic catheter with display on monitor of the mapped tissue surface on the model of the tissue region [0101].  Barbagli et al. do not teach of all the elements in a single embodiment.  It would have therefore been obvious to one of ordinary skill in the art to combine elements from the various embodiments to facilitate more accurate navigation of tools and more precise placement of tools and instruments at target sites for effectively performing diagnostic and/or interventional procedures in minimally invasive operations [Barbagli, [0005]].  
With respect to claim 22, the model is three-dimensional mapping system (fig. 7, 11, [0071, 0078]).  
With respect to claim 24, the reference teaches of projection a graphic representation of the distal end of the catheter on the model of the tissue region or where figure 22 depicts the distal end portion of the instrument 205 positioned within the interior region of the kidney during a mapping procedure where the distal tip is in contact with the tissue surface of the kidney [0099, fig. 22].  
With respect to claim 27, Barbagli et al. teach of activating a control mechanism or control station 2 for activating steering coupled to a proximal end of catheter [0055, 0101]. 
With respect to claims 28-30, Barbagli et al. teach of receiving a pre-operative model of the tissue region or “already mapped” area 219 of the tissue surface 223 and generating the model from sensor data or sensing instrument trajectories referencing position information in the tissue region where the mapping procedure involves obtaining multiple position data to determine the structural map or under broadest reasonable interpretation, multiple images on different positions to determine the structural map [0099]. 
With respect to claim 31, Barbagli et al. teach of displaying the image of the distal end of the catheter on the model of the tissue region or projecting a graphic representation of the distal end of the catheter on the model of the tissue region [fig. 22].  
With respect to claims 32 and 33, Barbagli et al. teach of receiving sensor data from a sensor positioned along a section of the catheter or the position sensing system 70 [0060, 0067] and using localization sensors to determine position coordinates of the instrument tip at each of the plurality of locations [0069]. Barbagli et al. teach of generating an image of the steerable section of the catheter for display on the model of the tissue region or the processor generating and causing to be displayed on a display associated with the system a map of an internal body tissue surface with the sensing instrument maneuvered within an interior region of the body [0095].  
With respect to claims 34 and 35, Barbagli et al. teach of adjusting the model based on information from the first image or based on feedback information providing information on whether the catheter is on the actual surface of the tissue of interest or slightly off the position or close proximity to the tissue surface [0076, 0077].  Barbagli et al. further teach the feedback process with respect to the force sensing catheter and contact with the tissue surface where the feedback information provides position data whether the catheter is actually on the cavity wall surface or below the surface or the wall of the cavity and points slightly above the surface or wall of the cavity [0080].  Barbagli et al. further teach of making adjustments based on the comparisons or appropriate modifications made to the three-dimensional map [0082].  Barbagli et al. therefore teach of adjusting the model based on the feedback information where the adjustment may be adding a feature such as color coding or visual, audio, tactile and/or motion feedback [0108].  
With respect to claims 36 and 37, Barbagli et al. of obtaining image data from an imaging element at the distal tip of the catheter or imaging device or cutting tool disposed on the distal end of the catheter [0057] where the tissue region is distal of the distal end of the catheter or distal end in contact with a plurality of locations within the heart and a map can be generated showing an image of the different structures of the heart [0070, 0101].  
With respect to claim 38, Barbagli et al. therefore teach of a mapping process where a region of tissue is mapped on an image model created by the computer or superimposing of the first image on the model of the tissue region where the command by the computer is given to direct the distal tip of the catheter to scan/touch/palpate the surface of the defined region of be mapped and further direction visualization through the imaging modality integrated with the robotic catheter with display on monitor of the mapped tissue surface on the model of the tissue region [0101].  
It would have therefore been obvious to one of ordinary skill in the art to combine elements from the various embodiments to facilitate more accurate navigation of tools and more precise placement of tools and instruments at target sites for effectively performing diagnostic and/or interventional procedures in minimally invasive operations [Barbagli, [0005]].  
Claim 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barbagli et al. in view of Byrd et al. (2005/0080336).  Barbagli et al. teach of the distal end of the catheter or distal end in contact with a plurality of locations within the heart and a map can be generated showing an image of the different structures of the heart [0070, 0101] but do not explicitly teach of a second image specifically of the second area of the tissue region.  In a similar field of endeavor Byrd et al. teach of catheter based imaging system that is configured to obtain a plurality of images where the plurality of images may be one or multiple locations and images may be combined or superimposed to generate a three-dimensional model of the region of interest [0009].  Byrd et al. therefore teach of obtaining a plurality of image of the region of interest [0046].  This would be combined with the Barbagli reference to provide mapping of the second image to the model of the tissue region and displaying the second image on the model of the tissue region.  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Byrd et al. to modify Barbagli et al. to more effectively track multiple areas of a tissue region of interest to generate a three-dimensional representation of the region of interest and track a region of interest in succession to provide user with high resolution images of motion [Byrd, 0046].  
Claims 25 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barbagli et al. in view of Mourlas et al. (20050228452).  Barbagli et al. do not explicitly teach of an expanded hood with the purging fluid.  In a similar field of endeavor Mourlas et al. teach of a steerable catheter for imaging that includes a balloon or expanded hood at the distal end where a transparent fluid or purging fluid may be delivered through the catheter [0064].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Mourlas et al. to modify Barbagli et al. to effectively direct blood or other fluid away from the distal surface of the balloon or clear the field of view of the imaging assembly [Mourlas, 0064].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793